DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because:
The term “said” which is legal phraseology is used. Examiner recommends replacing the term “said” in line 3, 3-4, line 5, line 6, line 7-8 with the term “the”. 
Line 4 recites “its inner wall”. Examiner suggests replacing “its inner wall” with “an inner wall of the distal region” since it is unclear what structure the term “its” refers to.
Line 8-9 recites “such an adaptor”. Examiner suggests replacing “such an adaptor” with “the adaptor” as antecedent basis has already been provided for the adaptor. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2, line 2; claim 3, line 2; claim 4, line 2; claim 5, line 2; claim 6, line 2; claim 7, line 2; claim 9, line 2, claim 10, line 2 and claim 12, line 2 objected to because of the following informalities:   
Claim 2, line 2, claim 3, line 2, claim 4, line 2, claim 5, line 2; claim 6, line 2; claim 7, line 2; claim 9, line 2, claim 10, line 2 and claim 12, line 2 recite “said deformable radial end part”. Claim 1 introduces “at least one deformable radial end part”. Examiner suggests amending line 2 of claim 2, line 2 of claim 3, line 2 of claim 4, line 2 of claim 5, line 2 of claim 6, line 2 of claim 7, 
Claim 7, line 2 objected to because of the following informalities:   
Line 2 recites “a cross section of said deformable radial end part”. Claim 7 depends on claim 6. Claim 6 introduces a cross section of said at least one deformable radial end part. Therefore since antecedent basis is already provided claim 7 should be amended to state “the cross section of said at least one deformable radial end part”.
Claim 13, line 1-2, line 2 and line 5-6 objected to because of the following informalities:   
Line 1-2 recites “an adaptor according to claim 1”. As antecedent basis has been provided for the adaptor in claim 1, which claim 13 is linked to, line 1-2 of claim 13 should state “the adaptor according to claim 1”. 
Line 2 recites “a connector provided with an external thread”. As antecedent basis has been provided for the connector provided with an external thread in claim 1, which claim 13 is linked to, line 2 of claim 13 should state “the connector provided with the external thread”. 
Line 5-6 recites “said deformable radial end part”. Claim 1 introduces “at least one deformable radial end part”. Examiner suggests amending line 5-6 to state “said at least one deformable radial end part”.
Claim 14, line 2-3, and line 3 objected to because of the following informalities:   
Line 2-3 recites “the deformable radial end part”. Claim 1 introduces “at least one deformable radial end part”. Examiner suggests amending line 2-3 to state “said at least one deformable radial end part”.
Line 3 recites “said radial end part”. Claim 1 introduces “at least one deformable radial end part”. Examiner suggests amending line 3 to state “said at least one deformable radial end part”.
Claim 15, line 2 objected to because of the following informalities:   
Line 2 recites “the transfer of a product”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the transfer of a product” with “a transfer of a product”.
Claim 18, line 2-3 objected to because of the following informalities:   
Line 2-3 recites “an adaptor according to claim 1”. As antecedent basis has been provided for the adaptor in claim 1, which claim 18 is linked to, line 2-3 of claim 18 should state “the adaptor according to claim 1”.
Claim 19, line 2, and line 3 objected to because of the following informalities:   
Line 2 recites “the deformable radial end part”. Claim 1 introduces “at least one deformable radial end part”. Examiner suggests amending line 2 to state “said at least one deformable radial end part”.
Line 3 recites “said radial end part”. Claim 1 introduces “at least one deformable radial end part”. Examiner suggests amending line 3 to state “said at least one deformable radial end part”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 9, 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (U.S. PG publication 20140243797).
In regard to claim 1,
[AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    437
    435
    media_image1.png
    Greyscale

Jensen discloses an adaptor (figure 3, item 50) for connecting a drug delivery device (figure 3, item 12 and 118; Examiner notes the fluid line and connector body are construed as a drug delivery device since they are capable due to their structure of delivering a drug as supported by [0003]) to a connector (figure 2, item 140; paragraph [0053]) provided with an external thread (figure 2, item 144), the adaptor comprising a globally tubular body (paragraph [0058]: wherein the locking collar is a hollow cylinder) having a proximal region (see figure 3 above) and a distal region (see figure 3 above), said proximal region including an engagement element (figure 3, item 60) for mounting said adaptor onto the drug delivery device (paragraph [0059]), said distal region including an inner wall (figure 3, item 52) 
In regard to claim 2,
Jensen discloses the adaptor according to claim 1, wherein said deformable radial end part comprises at least one radial projection (see item 62 wherein the end part of the thread forms at least one radial projection).
In regard to claim 5,
Jensen discloses the adaptor according to claim 1, wherein said deformable radial end part comprises a continuous element extending along a length of the internal thread crest (see item 62 wherein since the internal thread crest is a continuous element,  the end part of the internal thread crest which forms the deformable radial end part would be a continuous element).
In regard to claim 9,
Jensen discloses the adaptor according to claim 1, wherein said deformable radial end part and said internal thread crest are made of the same material (paragraph [0067]).
In regard to claim 13,
Jensen discloses an assembly (figure 2, item 50 and 140) comprising an adaptor according to claim 1 (see rejection of claim 1 above) and a connector (figure 2, item 140; paragraph [0053]) provided with an external thread (see figure 2 and 8, item 144) defining an external thread root (see figure 2 and 8), the internal thread of the adaptor being configured to cooperate with said external thread to connect said connector to the adaptor (paragraph [0053]), said external thread root configured to 
In regard to claim 15,
Jensen discloses a drug delivery device (figure 3, item 12 and 118; Examiner notes the fluid line and connector body are construed as a drug delivery device since they are capable due to their structure of delivering a drug as supported by [0003]) comprising a distal tip (figure 3, item 28) defining an axial passageway (see figure 3) for the transfer of a product contained in said drug delivery device (Examiner notes “for the transfer of a product contained in said drug delivery device” is a functional limitation and due to the structure the drug delivery device is fully capable of achieving the function as supported by paragraph [0003]), and at least one adaptor according to claim 1 (see rejection of claim 1 above) mounted on said distal tip (see figure 2).
In regard to claim 18,
Jensen discloses a method for connecting a connector (figure 2, item 140) provided with an external thread (figure 2, item 144) onto an adaptor according to claim 1 (see rejection of claim 1 above; paragraph [0053]), the method comprising the step of screwing said external thread into the internal thread of the adaptor (paragraph [0053] and [0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. PG publication 20140243797) further in view of Wong (U.S. PG publication 20140339811).
In regard to claim 6,
Jensen discloses the adaptor according to claim 1.
Jensen is silent as to wherein said deformable radial end part has a cross section selected from a group consisting of a triangle, a square, a rectangle, a hemisphere and combinations thereof.
Wong teaches wherein the internal thread crest (figure 3, item 88) has a cross section selected from a group consisting of a triangle, a square, a rectangle, a hemisphere and combinations thereof (paragraph [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal thread crest of Jensen to include a square cross section, as taught by Wong, therefore resulting in wherein said deformable radial end part has a cross section selected from a group consisting of a triangle, a square, a rectangle, a hemisphere and combinations thereof since the deformable redial end part is formed by the end of the internal thread crest for the purpose of employing a suitable cross-sectional shape that can engage with external threads (paragraph [0033] of Wong).
In regard to claim 8,
Jensen discloses the adaptor according to claim 1.
Jensen is silent as to wherein a cross section of the internal thread crest has a trapezoidal shape.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal thread crest of Jensen to include a cross section of the internal thread crest has a trapezoidal shape, as taught by Wong, for the purpose of employing a suitable cross-sectional shape that can engage with external threads (paragraph [0033] of Wong).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. PG publication 20140243797) as evidence by Lapp (U.S. PG publication 20160325087).
In regard to claim 12,
Jensen discloses the adaptor according to claim 1, wherein said deformable radial end part is elastically deformable (paragraph [0067]: wherein locking collar 50 can be formed of polypropylene; Examiner notes the material of the deformable radial end part enables the deformable radial end part to be elastically deformable as evidence by Lapp who teaches polypropylene can be elastically deformed, see paragraph [0069] of Lapp).
Claim 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. PG publication 20140243797).
In regard to claim 14,
Jensen discloses the assembly according to claim 13, wherein, a diameter of the internal thread crest at a location of the deformable radial end part in a non-deformed state of said radial end part, is less than a diameter at the external thread root (paragraph [0012], see figure 8, see paragraph [0070]: the major diameter .alpha.1 of the locking collar second end 58 (e.g., the inner diameter of the locking collar second end 58) is slightly less than the major diameter .alpha.2 of the external threads 144 of the female luer connector 140).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jensen to include wherein, a diameter of the internal thread crest at a location of the deformable radial end part in a non-deformed state of said radial end part, is less than a diameter at the external thread root from about 0.05 mm to about 0.80 mm, as taught by Jensen, as Jensen teaches having a slightly less diameter is beneficial (see paragraph [0070] and [0012] of Jensen) and further that it would be less from about 0.05 mm to about 0.80 mm as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
In regard to claim 19,
Jensen discloses the assembly according to claim 14, wherein the diameter of the internal thread crest at the location of the deformable radial end part in the non-deformed state of said radial end part is less than the diameter at the external thread root (paragraph [0012], see figure 8, see paragraph [0070]: the major diameter .alpha.1 of the locking collar second end 58 (e.g., the inner diameter of the locking collar second end 58) is slightly less than the major diameter .alpha.2 of the external threads 144 of the female luer connector 140).
Jensen is silent as to the amount “slightly less” is and as a result is silent as to wherein the diameter of the internal thread crest at the location of the deformable radial end part in the non-deformed state of said radial end part is less than the diameter at the external thread root by about 0.20 mm to about 0.60 mm.
. 
Claims 1-4, 6-8, 10-11, 13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshardt (U.S. Pg publication 20140012204) further in view of Wong (U.S. PG publication 20140339811).
In regard to claim 1,
[AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    244
    301
    media_image2.png
    Greyscale

Bosshardt discloses an adaptor (figure 5, item 30) for connecting a drug delivery device (see figure 3, item 1; paragraph [0069]) to a connector (figure 2, item 40; paragraph [0088]) provided with an external thread (figure 2, item 42a), the adaptor comprising a globally tubular body (paragraph [0073]) having a proximal region (see figure 5 above) and a distal region (see figure 5 above), said proximal region including an engagement element (figure 5, item 32) for mounting said adaptor onto the drug 
Bosshardt fails to disclose wherein said internal thread crest is provided with at least one deformable radial end part configured to be radially deformed when said connector is screwed into the adaptor.
Wong teaches wherein said internal thread crest (figure 3, item 84) is provided with at least one deformable radial end part (figure 7, item 48; Examiner notes 3 stops are shown in figure 7; paragraph [0050]; paragraph [0064]: While the discussion and figures have described the deformable protrusions 40a, 40b, 140 and the deformable stops 48, 148, 248 in conjunction with the body 12 of the connector 10, it can be appreciated by a person skilled in the art, that the same result may be achieved in the same manner by incorporating the deformable protrusions 40a, 40b, 140 and the deformable stops 48, 148, 248 into the mating connector 14; Examiner notes stop 48 is construed as being on the threads of item 14 of figure 1 and figure 3 shows an enlarged view of item 14) configured to be radially deformed when said connector (figure 1, item 10) is screwed into the adaptor (paragraph [0053] and [0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bosshardt to include wherein said internal thread crest is provided with at least one deformable radial end part configured to be radially deformed when said connector is screwed into the adaptor, as taught by Wong, for the purpose of increasing friction between components and providing a more secure connection (paragraph [0053] and [0003] of Wong).
In regard to claim 2,
Bosshardt in view of Wong teaches the adaptor according to claim 1, wherein said deformable radial end part comprises at least one radial projection (see figure 7, item 48 of Wong).

Bosshardt in view of Wong teaches the adaptor according to claim 2, wherein said deformable radial end part comprises a plurality of radial projections (see figure 7, item 48 of Wong: wherein 3 projections are shown).
In regard to claim 4,
Bosshardt in view of Wong teaches the adaptor according to claim 3, wherein said deformable radial end part comprises two radial projections positioned on the internal thread crest in a diametrically opposed way with respect to a diameter defined by the internal thread crest (see figure 7, item 48 of Wong: wherein two projections 48 are shown diametrically opposed).
In regard to claim 6,
Bosshardt in view of Wong teaches the adaptor according to claim 1, wherein said deformable radial end part has a cross section selected from a group consisting of a triangle, a square, a rectangle, a hemisphere and combinations thereof (triangle; paragraph [0050] of Wong).
In regard to claim 7,
Bosshardt in view of Wong teaches the adaptor according to claim 6, wherein a cross section of said deformable radial end part is a triangle (triangle; paragraph [0050] of Wong).
In regard to claim 8,
Bosshardt in view of Wong teaches the adaptor according to claim 1.
Bosshardt in view of Wong fails to teach wherein a cross section of the internal thread crest has a trapezoidal shape.
Wong teaches wherein a cross section of the internal thread crest (figure 3, item 88) has a trapezoidal shape (paragraph [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal thread crest of Bosshardt to include 
In regard to claim 10,
Bosshardt in view of Wong teaches the adaptor according to claim 1, wherein said deformable radial end part is made of a first material and said internal thread crest is made of a second material different from said first material (see figure 7 of Wong and paragraph [0060] of Wong; Examiner notes the deformable radial end part is made of a first material that can deform and said internal thread crest is made of a second material different from said first material that does not deform when engaged by the connector).
In regard to claim 11,
Bosshardt in view of Wong teaches the adaptor according to claim 10, wherein said first material has a Young's modulus smaller than a Young's modulus of said second material (see figure 7 of Wong and paragraph [0060] of Wong; Examiner notes said first material has a Young's modulus smaller than a Young's modulus of said second material as the first material can deform and the second material does not deform when engaged by the connector and therefore said first material has a Young's modulus smaller than a Young's modulus of said second material).
In regard to claim 13,
Bosshardt in view of Wong teaches an assembly (figure 5, item 30 and figure 2, item 40 of Bosshardt) comprising an adaptor according to claim 1 (see rejection of claim 1 above) and a connector (figure 2, item 40 of Bosshardt) provided with an external thread (figure 2, item 42a of Bosshardt) defining an external thread root (see figure 2 of Bosshardt), the internal thread of the adaptor being configured to cooperate with said external thread to connect said connector to the adaptor (paragraph [0088] of Bosshardt), said external thread root configured to deform said deformable radial end part 
In regard to claim 15,
Bosshardt in view of Wong teaches a drug delivery device (figure 3, item 1 of Bosshardt; paragraph [0069] of Bosshardt) comprising a distal tip (figure 3, item 21 of Bosshardt) defining an axial passageway for the transfer of a product contained in said drug delivery device (paragraph [0070] of Bosshardt), and at least one adaptor according to claim 1 (see rejection of claim 1 above) mounted on said distal tip (see figure 2).
In regard to claim 16,
Bosshardt in view of Wong teaches the drug delivery device according to claim 15, wherein the distal tip is made of glass (paragraph [0071] of Bosshardt).
In regard to claim 18,
Bosshardt in view of Wong teaches a method for connecting a connector (figure 2, item 40 of Bosshardt) provided with an external thread (figure 2, item 42a of Bosshardt) onto an adaptor according to claim 1 (see rejection of claim 1 above and paragraph [0088] of Bosshardt), the method comprising the step of screwing said external thread into the internal thread of the adaptor (paragraph [0088] of Bosshardt).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bosshardt (U.S. Pg publication 20140012204) in view of Wong (U.S. PG publication 20140339811) further in view of Lewandowski (U.S. patent no 6599269).
In regard to claim 17,

Bosshardt in view of Wong is silent as to the distal tip is distally tapered.
Lewandowski teaches the distal tip (figure 15, item 29) is distally tapered (see figure 15; column 4, line 13-18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bosshardt in view of Wong to include the distal tip is distally tapered, as taught by Lewandowski, for the purpose of utilizing a tip that is an ISO standard which allows for connection of various fluid-handling components made by the same or different manufacturers (column 3, line 40-48 and column 4, line 13-18 of Lewandowski).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDRA LALONDE/Examiner, Art Unit 3783      
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783